Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be Lozevski (U.S. Pub. 2017/0354807).
Lozevski discloses a sterilizable vapocoolant dispenser, comprising:
a container (120) comprising a vapocoolant (122), the container having a valve member (132);
	a housing (102) having a distal open end; a proximal open end sized to receive a majority portion of the container and exposing a remainder portion of the container;
a bottom cover (101) sealing the proximal open end and the remainder portion of the container;
a lid (118) sealing the distal open end;
and a nozzle receiving member positioned in the housing (nozzle 135 formed in stop member 112, para. [0061] and configured to engage the valve member for releasing the vapocoolant (valve member 132 comprises seal member 136 that cooperates with actuator 134 to release contents 122 through orifice or nozzle 135 formed in stop member 112, para. [0061]);
wherein the container and its contents are hermetically sealed in the housing (first housing portion 101 comprises engagement member 107 that cooperates with corresponding engagement members 109 of cover assembly 118.  Engagement member 107 can be arranged in a helical-like or screw-like track configuration to provide screw-like rotation (as depicted by arrow S1) of the corresponding two portions so as to affect release of cover assembly 118, para. 
Lozevski does not disclose the lid coupled to the valve member as is required by independent claims 1 and 6 or that the container and its contents configured for sterilization by high energy radiation as is required by independent claims 1 and 10 and it would not have been obvious to modify Lozevski barring improper hindsight analysis.

Claims 1-10 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MJM/Examiner, Art Unit 3754                                                                                                                                                                                                        
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        01/20/2022